Citation Nr: 1221825	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  09-05 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Oakland, California


THE ISSUES

1.  Entitlement to service connection for a disorder manifested by dizziness, vertigo, nausea, and an unstable gait, to include as secondary to service-connected bilateral hearing loss and tinnitus.  

2.  Entitlement to a compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his sister-in-law


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from June 1963 to June 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008  RO rating decision that denied service connection for a disorder manifested by dizziness, vertigo, nausea, and an unstable gait, to include as secondary to service-connected bilateral hearing loss and tinnitus.  By this decision, the RO also denied a compensable rating for bilateral hearing loss.  

In November 2011, the Veteran testified at a Board videoconference hearing.  

In April 2012, the Board requested a Veterans Health Administration (VHA) opinion, as to the issue of entitlement to service connection for a disorder manifested by dizziness, vertigo, nausea, and an unstable gait, and the VHA opinion was obtained in May 2012.  

In a February 2009 private medical report, Dr. Kathryn Malone stated that the Veteran's tinnitus caused insomnia and sleep depravations as well as psychiatric manifestations.  In light of the above, the Board finds that the RO should contact the Veteran and have him clarify whether seeks service connection for insomnia/sleep disorder as well as psychiatric disability.  These issues are referred to the RO for appropriate action.

The issue of entitlement to a compensable rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's Meniere's disease began during active service.  


CONCLUSION OF LAW

Meniere's disease was incurred in active service.  38 U.S.C.A §§ 1101, 1110, 1113, 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for Meniere's disease.  As this represents complete grant of the benefits sought on appeal, no discussion of VA's duty to notify and assist is necessary.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection for a "chronic disease," may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by an established service-connected disability.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that effective October 10, 2006, 38 C.F.R. § 3.310 was amended to conform with the decision of the United States Court of Appeals for Veterans Claims (Court) in Allen; however, based upon the facts in this case the regulatory change does not impact the outcome of the appeal.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. At 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

The Veteran is service connected for bilateral hearing loss and for tinnitus.  He contends, essentially, that he has a disorder manifested by dizziness, vertigo, nausea, and an unstable gait that is related to service, or, more specifically, that is related to his service-connected bilateral hearing loss and tinnitus in that his balance problems, hearing loss and tinnitus are all part of the same disease process.  The Veteran reports that he had symptoms such as balance or equilibrium problems, as well as dizziness, during service and that he has suffered from similar symptoms since his discharge from service.  The Veteran's spouse and sister-in-law also indicate that the Veteran has had such problems since they met him approximately 30 years ago.  The Veteran further states that he fell off a truck during his period of service.  He maintains that his dizziness, vertigo, nausea, and an unstable gait have been currently diagnosed as Meniere's disease.  

As noted above, the Veteran served on active duty from June 1963 to June 1967.  His occupational history was listed as an apprentice heating systems specialist.  His service treatment records do not show complaints, findings, or diagnoses of a disorder manifested by dizziness, vertigo, nausea, or an unstable gait, or treatment for any such symptoms.  His service treatment records show a hearing loss disability in both ears as defined by 38 C.F.R. § 3.385.  

Post-service private and VA treatment records show treatment for complaints of dizziness, vertigo, nausea, and an unstable gait.  Such records also show treatment for bilateral hearing loss and for tinnitus.  

For example, an April 2004 history and physical report from the Spring Valley Hospital Medical Center notes that the Veteran was seen with a chief complaint of having a syncopal episode.  The examiner reported that the Veteran had a past medical history of hypertension, gout, and high cholesterol, and that he stated that he was in a casino where he initially felt dizziness and nausea, and then passed out on the floor.  It was noted that the Veteran was brought to the emergency room and started having some substernal chest pain, which was non-radiating and more of a pressure-like sensation.  The Veteran reported that he had suffered five such episodes since arriving in the emergency room that morning.  He indicated that he also had some mild shortness of breath and palpitations during the episodes.  The assessment was syncope; recurrent chest pains, rule out coronary ischemia; hypertension; gout; a history of high cholesterol; and a computed tomography scan of the Veteran's head which showed a questionable right bur hole, with a denial by the Veteran of any previous skull surgery.  

An April 2004 consultation report from the Spring Valley Hospital Medical Center relates an impression of syncope; recurrent chest pain, with ischemia at the septum; hypertension; and hyperlipidemia.  

An October 2005 emergency physician's report from San Leandro Hospital indicates that the Veteran was seen with a chief complaint of near syncope.  The Veteran reported that while visiting a patient in that facility, he suddenly felt dizzy and broke out in a sweat.  He stated that his whole body became warm, he became nonfocal, and that he developed generalized weakness.  It was noted that the Veteran came out into the waiting area and sat down, and that one of the nurses suggested that he should be seen by the emergency department.  It was also reported that on his way down to the emergency department, the Veteran developed a pain in his neck on the right side which began in the supraclavicular fosse radiating to his occiput, and lasting for three to four seconds and occurring every ten minutes.  The impression was near syncope and neck pain.  

A December 2007 report from K. E. Malone, M.D., notes that the Veteran was seen for hypertension and heart problems, hyperlipidemia, and a history of syncope.  Dr. Malone reported that the Veteran's history of syncope could be caused by vestibular dysfunction with symptoms of hearing loss, tinnitus, vertigo, nausea, an unstable gait, and bilateral hearing loss.  The assessment was hypertension, heart, and renal disease, benign, with congestive heart failure, controlled, and hyperlipidemia, controlled.  

A February 2009 statement from Dr. Malone reflects that the Veteran was diagnosed with hearing loss and tinnitus from his period of military duty.  Dr. Malone indicated that those two diagnoses caused daily multiple symptoms for the Veteran, and that the symptoms were nausea, insomnia, dizziness, and an equilibrium problem.  Dr. Malone reported that the Veteran's tinnitus had a greater impact because it caused insomnia and sleep depravations, which caused some emotional deficits that had an effect on his relationship (with his wife).  Dr. Malone maintained that the Veteran's nausea was a by-product of the tinnitus and that it affected him especially at night.  It was noted that the Veteran's dizziness and equilibrium deficits had been some of his bigger concerns.  

A September 2011 statement from Dr. Malone reflects that she had treated the Veteran for more than ten years.  Dr. Malone indicated that she had diagnosed the Veteran with Meniere's disease.  Dr. Malone reported that the Veteran's Meniere's disease was the cause of his hearing loss, vertigo, tinnitus, and his gait disturbance.  Dr. Malone stated that the Veteran's vertigo had been so extreme that it caused him to fall.  It was noted that the Veteran had been evaluated in hospitals for syncopal episodes on multiple occasions.  Dr. Malone reported that the Veteran suffered from nausea as a result of his Meniere's disease and that he had to take medication to function.  Dr. Malone maintained that the Veteran's tinnitus was so severe that it caused significant frustration and that it had affected his marriage.  Dr. Malone commented that she had reviewed the Veteran's medical history and military service history and that his performance as a boiler operator, without any hearing protection available to him, was the cause of his Meniere's disease and sequelae.  

A May 2012 VHA opinion was provided by an otolaryngologist.  The physician indicated that he had reviewed the Veteran's medical records dating back to his service treatment records.  The physician reported that the documentation included clinic and emergency room notes, audiometric evaluations, and VA examination reports.  The physician stated that much of the Veteran's medical care over the previous ten years had been provided by K. Malone, M.D.  The VHA specialist commented that he concurred with her September 2011 statement that the Veteran's service history played a role in the etiology of his symptoms of hearing loss, tinnitus, dizziness, vertigo, nausea, and an unstable gait.  

The physician explained that the most pertinent evidence was the documented history of the Veteran's extensive exposure to high intensity boiler room noise while in the military, as well as an April 1967 audiogram showing unequivocal bilateral hearing loss consistent with noise exposure.  The physician indicated that the Veteran's hearing loss had gradually worsened since that time.  It was noted that the Veteran's tinnitus was causally related to his service-connected bilateral hearing loss.  The physician reported that it was not clear that noise was a direct cause for Meniere's disease, but that there was a high coincidence of hearing and balance problems in individual with extensive noise exposure.  The physician indicated that a number of studies suggested that long term noise exposure could cause vestibular pathology, as well as hearing loss.  The physician remarked that as the damage (as expected) was often bilateral, deficits might be difficult to measure using standard tests of peripheral vestibular function.  The physician stated that he did not find any vestibular testing data in the Veteran's record and indicated that such studies might be helpful to objectively assess his peripheral and central vestibular function and compensation strategies.  

The examiner commented that while there may be multiple contributors to the Veteran's dizziness, vertigo, nausea, and his unstable gait, he believed it was more probable than not that the Veteran's military noise exposure played a significant causal role in the development of those symptoms.  

The Board observes that the Veteran's service treatment records specifically indicate that he had a hearing loss disability in both ears as defined by 38 C.F.R. § 3.385.  The Board also notes that the Veteran has competently and credibly reported that he had symptoms such as balance and equilibrium problems, as well as dizziness, during service, and that he has suffered from similar symptoms since his discharge from service, and that his spouse and sister-in-law have offered competent and credible testimony corroborating that the Veteran has suffered from such problems since they met him approximately thirty years ago.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Further, the Board observes that in her September 2011 statement, Dr. Malone indicated that she had diagnosed the Veteran with Meniere's disease and that his Meniere's disease was the cause of his hearing loss, vertigo, tinnitus, and his gait disturbance.  Dr. Malone also stated that the Veteran suffered from nausea as a result of his Meniere's disease.  Dr. Malone specifically commented that she had reviewed the Veteran's medical history and military service history and that his performance as a boiler operator, without any hearing protection available to him, was the cause of his Meniere's disease and sequelae.  

The Board also observes that, after a review of the Veteran's entire claims file, the VHA physician specifically indicated that he concurred with Dr. Malone's September 2011 opinion that the Veteran's service history played a role in the etiology of his symptoms of hearing loss, tinnitus, dizziness, vertigo, nausea, and an unstable gait.  The VHA physician also specifically commented while that there may be multiple contributors to the Veteran's dizziness, vertigo, nausea, and his unstable gait, he believed it was more probable than not that the Veteran's military noise exposure played a significant causal role in the development of those symptoms.  The Board finds that the opinions provided by Dr. Malone and the VHA physician are very probative in this matter.  Thus, because the evidence supports the claim, service connection for Meniere's disease (with symptoms including dizziness, vertigo, nausea, and an unstable gait) is warranted. 


ORDER

Service connection for Meniere's disease is granted.  


REMAND

The most recent VA audiological examination was performed in February 2008.  The Board notes that a subsequent October 2011 VA audiological evaluation report reflects possible worsening of the Veteran's service-connected bilateral hearing loss.  Additionally, as discussed above, the Board has now granted service connection for Meniere's disease, which the medical evidence shows is productive of dizziness, vertigo, nausea, and an unstable gait.  The Board notes that the schedular criteria for Meniere's disease include symptoms such as hearing impairment, vertigo and an unstable gait.  See 38 C.F.R. § 4.87, Diagnostic Code 6205 (2011).  As such, the Board has no discretion and must remand this matter to afford the Veteran an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of his bilateral hearing loss.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  

Prior to the examination, any outstanding records of pertinent treatment should be obtained and added to the record.

Accordingly, the case is REMANDED for the following:  

1.  After associating all outstanding pertinent records with the claims file, schedule the Veteran for a VA audiological examination to determine the extent and severity of his bilateral hearing loss (as associated with his now service-connected Meniere's disease).  The claims folder should be made available to and reviewed by the examiner.  All indicated tests, including an audiological evaluation, must be performed.  The results should conform to VA regulations governing evaluation of hearing loss.  Also, the examiner should fully describe the functional effects of the Veteran's hearing loss disability.  The examiner should set forth a complete rationale for all findings and conclusions in a legible report.  

2.  Thereafter, following the implementation of the Board's grant of service connection for Meniere's disease, readjudicate the Veteran's claim for entitlement to a compensable rating for bilateral hearing loss.  If the benefit sought on appeal is denied, issue a supplemental statement of the case to the Veteran and his representative, and provide an opportunity to respond, before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


